DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Receipt of Remarks/Amendments filed on 06/30/2022 is acknowledged. Claim 9is amended. Claims 1-8, 10, 13, and 16-25 are cancelled. Claims 9, 11-12, 14-15, and 26-28 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This application, 16464406, filed 05/28/2019 is a national stage entry of PCT/IB2017/000481, International Filing Date: 04/07/2017, which claims priority from Provisional Application 62434055, filed 12/14/2016.

New and Modified Objections/Rejections as Necessitated by the Amendment Filed on 06/30/2022
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11, 12, 14, 15, and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 9 introduces new matter. Claim 9 requires the application of a composition consisting of aluminum fluoride or salt releasing it, sulfur, and water only, which does not appear to have support in either the instant specification and/or claims as originally filed. A person skilled in the art would not recognize in the applicant's disclosure a description of the invention as presently claimed. Applicant pointed to support for this limitation in Example 1.  However, Example 1 in the specification discloses AlF-Sulfur (AlF 0.30%, Sulfur 2.5%) but does not disclose water.  The example also recites application of a gel formulation, and it is unclear how a gel formulation is obtained with the three components claimed alone. Similarly, it is unclear how the lotion, cream, etc. in Claim 12  would be obtained from the combination of only AlF, S, and water.  From MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner's position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. All claims depending from Claim 9 are also rejected. 
If Applicant believes this rejection is in error, applicant must disclose where in the specification support for the entire scope of the amendment(s) can be found. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. Claims 12 and 26 depend from Claim 9, which requires the application of a composition consisting only of aluminum fluoride, sulfur, and water. Claims 12 and 26 have the formulation listed as solution, which is not indefinite, but also recite other forms in the Markush that are indefinite. Specifically, it is unclear how one would make aerosol, gel, shampoo, microemulsion etc. with only the three components recited in Claim 9.   Thus, there appears to be omitted elements to obtain the formulations recited in Claims 12 and 26, and the claims are rejected. Appropriate correction is required.

Response to Arguments:
Applicant traversed the previous 112 rejection of Claim 11. Claim 11 was found indefinite because of the recitation of “% w/w”.  Based on Applicant’s remarks filed on 06/30/2022, the Examiner puts on the record that “% w/w” is based on the total weight of the composition.
Claim Interpretation
Applicant’s amended transitional phrase of “consists of” in reference to the composition in Claim 9 is viewed as "open". The transitional term "consists of" is being read as open because the composition includes a wide range of compounds with overlapping scope and properties, and there is no evidence in the specification as filed that those additional components do not materially affect the basic and novel characteristics of the claimed invention. See In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For example, the claim recites inclusion of sunscreen (Claims 9, 17, and 24). Applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. See MPEP 2111.03. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, and for evaluating ODP, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, the recitation of "consists of" will be construed as equivalent to "comprising."
Glycerol stearate and glyceryl stearate are structurally identical. As such, the term glycerol stearate will be interpreted to be the same as glyceryl stearate in the primary art absent the proof of definition to the contrary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Applicant Claims
A method for treating,  alleviating, or reducing acne vulgaris in a subject, the method comprising: topically applying to the subject a therapeutically effective amount of a composition, wherein the composition consists of aluminum fluoride or combinations of aluminum and fluoride salts, sulfur, and water; and continuing topically applying until symptoms of the acne vulgaris are reduced or abated at least once a day for a period of 1 to 12 week;  wherein the aluminum fluoride is in a concentration of about 0.2-1.0% w/w and the elemental sulfur is in a concentration of about 0.5-5.0 % w/w, and the therapeutic effective amount is about 0.2 to 2 grams a day; formulated as a solution, microemulsion or liposome-containing composition.
Claims 9, 11-12, 14-15, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dascalu, A. (WO 03/028740 A1, cited in the IDS), hereinafter Dascalu, and in view of Samuels, L. (Practical Dermatology (2012): 28-30).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Dascalu relates the methods and compositions for the treatment of pilosebaceous gland inflammations, particularly acne vulgaris and folliculitis.  The compositions comprise of AlF or combinations of aluminum and fluoride salts which finally release AlF (Abstract). The compositions may also comprise one or more active compound to enhance the activity of AlF and/or provide other antiacne advantages (p. 6, 5th paragraph).  Other supplementary actives include elemental sulfur (p. 7, n). 
Dascalu exemplifies the treatment of acne vulgaris and folliculitis in subjects by application of AlF trihydrate at 0.5% in water (Examples 1 and 2), which renders obvious the concentration of AlF in Claim 11, and the required fluoride and water elements in Claim 9.  The solution was applied as a spray every 3-4h and Dascalu teaches that the papule started to fade at 14h and resolves at 26h, rendering the formulation Claims 12 and 26, as well as the application time of being at least once for 1 to 12 weeks in Claim 14. In addition, Dascalu expressly teaches application of compositions for 12 weeks and application twice daily (Examples 11 and 12), further rendering obvious the number of application and length of treatment instantly claimed in Claim 14. 
Dascalu relates that one or more active compound providing other antiacne advantages may be included in the composition (p. 6, 5th paragraph), and that other supplementary actives include elemental sulfur (p. 23, n), rendering Claim 28 obvious as well as the sulfur instantly claimed in the entire claim set. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

Regarding Claim 15, based on the teachings of Dascalu, a skilled artisan will apply a therapeutically effective amount of active ingredients in a topical composition at the desired frequency over a course of treatment per the teaching of Dascalu (Claims 15-16).
Samuels is also in the field of acne treatment and supports Dascalu by providing further motivation to use elemental sulfur. Samuels teaches that sulfur is the oldest acne medication, and is known for having antibacterial, comedolytic, and anti-inflammatory properties (p. 30, L. Col., 3rd paragraph). Samuels teaches that micronized, elemental sulfur or sodium sulfacetamide has antibacterial properties, which are responsible for its ability to eliminate active acne lesions. Samuel further teaches that no one is allergic to natural, elemental sulfur as opposed to sulfonamides, which can be allergenic. Samuel recites that natural, elemental sulfur cannot form allergenic complexes (p. 30, L. Col., 3rd paragraph).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to determine the proper number of application of the composition and required treatment length per the teaching of Dascalu. The motivation arises from “the normal desire of scientists or artisans to improve upon what is already generally known” (Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382) through routine experimentation. (MPEP 2144.05 IIA and B). The reference is in the same field of endeavor as the instant claims and provide a reasonable expectation of success. 
Dascalu requires only aluminum fluoride in compositions for treating acne but allows for combining with additional active ingredients, including supplementary active ingredients such as elemental sulfur. Samuels is compatible with Dascalu and teaches the antibacterial, comedolytic, and anti-inflammatory properties of sulfur and how elemental sulfur is non-allergenic.  As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Samuels to Dascalu and arrive at the instantly claimed method of applying a composition consisting of AlF3, sulfur, and water only as the active ingredients in combination with the non-active ingredients in the amount taught by Dascalu for the treatment or reduction of acne vulgaris. 
Furthermore, one skilled in the art would try any of the supplementary active ingredients recited by Dascalu as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also sulfur. One would be motivated to select elemental sulfur because of the advantages that Samuel has taught. See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007).
Regarding the instantly claimed amounts, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
While the exact therapeutic effective amount of the aluminum fluoride/sulfur combination being about 0.2 to 2 grams per day is not disclosed by Dascalu, it is generally noted that differences in amounts do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Dascalu has taught colloidal sulfur at 4% and AlF at 0.3%.  Therefore, one skilled in the art would manipulate the amount in grams of elemental sulfur (no water) and AlF according to the desired concentration.  Given that applicant did not point out the criticality of amount of the aluminum fluoride/sulfur combination being about 0.2 to 2 grams per day, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum amounts. NOTE: MPEP 2144.05

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Dascalu as applies to Claim 9 above, and in view of Dascalu (WO 2014/102619 A2), hereinafter Dascalu2.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Dascalu have been set forth supra. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

Dascalu does not expressly teach the fluoride salts in Claim 27.  Dascalu also does not expressly provide a motivation to use elemental sulfur. 
Dascalu2 is in the same field of endeavor and also teaches the use of aluminum fluoride for treatment of skin conditions such as actinic keratosis. 
Regarding Claim 27, Dascalu2 teaches that AlF may be present as a salt; various fluoride embodiments include sodium fluoride monofluorophosphate, sodium fluoride, and stannous fluoride [00049].
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dascalu and Dascalu2 and use the fluoride salts taught by Dascalu2 in the method of Dascalu. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
	
Response to Arguments:
Applicant traverses the 103 rejection over Dascalu.  The main thrust of the argument is that Dascalu does not disclose  a composition consisting of aluminum fluoride or combinations of aluminum and fluoride salts which finally release aluminum fluoride, sulfur,  and water per the amended language in Claim 9. 
The Examiner finds this argument unpersuasive. The modified rejection above, necessitated by the amendment, finds that Dascalu still renders the instant claims obvious. Examples 1 and 2 of Dascalu describe treating the subject with AlF trihydrate at 0.5% dissolved in water only. Dascalu teaches the addition of another active for use against acne such as sulfur, while Samuels provide further motivation to use elemental sulfur. Therefore, the required elements are rendered obvious by the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 9, 11, 12, 14, 15, and 26-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-13 of U.S. Patent 9,649,336 B2, hereinafter ‘336, in view of Dascalu, A. (WO 03/028740 A1), hereinafter Dascalu and in view of Samuels. 
Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The instant claims are drawn to a method for treating or reducing the negative effects of acne vulgaris or related skin conditions in a subject, the method comprising: topically applying to a subject a therapeutic effective amount of a composition consisting of aluminum fluoride, elemental sulfur and water to treat the acne vulgaris; and continuing topically applying until symptoms of the acne vulgaris are reduced or abated at least once a day for a period of 1 to 12 week;  wherein the aluminum fluoride is in a concentration of about 0.2-1.0% w/w and the elemental sulfur is in a concentration of about 0.5-5.0 % w/w, and the therapeutic effective amount is about 0.2 to 2 grams a day; wherein the composition is formulated as a solution, lotion, cream, ointment or paste.
The conflicting claims are drawn to methods and compositions for the treatment or prevention of actinic keratosis and/or for countering the effects of skin aging and/or damage, with the composition comprising aluminum fluoride in a therapeutically effective amount from about 0.10% to about 0.75% per weight of the topical composition. ‘336 teaches topical application of the composition at least 1-5 times daily over a period of 1-12 weeks (claim 7). ‘336 also teaches nonactive ingredients including carriers (Claims 5 and 8). 
The instant and conflicting claims differ in that the conflicting claims expressly teaches the treatment of actinic keratosis but does not expressly teach acne vulgaris treatment; does not teach co-administration with sulfur, and does not teach the amounts instantly claimed in Claims 11 and 15.  
Dascalu and Samuels cure the deficiency of ‘336 with respect to application of AlF compositions to the treatment of acne vulgaris, and the incorporation of sulfur, as well as the different excipients/inactive ingredients. The teachings of Dascalu and Samuels have been set forth in the 103 rejection above, and the relevance of the evidentiary references has also been laid out supra. Briefly, Dascalu and Samuels teach incorporation of elemental sulfur in compositions to treat acne and describes the many advantages of elemental sulfur including its antibacterial and anti-inflammatory properties. Dascalu also teaches the amounts recited in the instant claims. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ‘336 and Dascalu and Samuels and arrive at the instantly claimed method of applying a composition consisting of aluminum fluoride, sulfur, and water in the amount taught by ‘336, Dascalu and Samuels to treat acne vulgaris. ‘336 and Dascalu are in the same field of endeavor, and describes application of AlF to skin dermatosis.  Samuels provide the motivation to add elemental sulfur to the composition, which Samuels teaches to recognize as acne medication (p. 30, L. Col., 3rd paragraph). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine ‘336 with Dascalu and Samuels and use the method of ‘336 to apply the AlF composition with sulfur to treat acne vulgaris because Samuels recognizes the keratolytic effect of sulfur, and also recognizes its utility as acne medication. As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06. 
Regarding the instantly claimed amounts, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. 
Regarding Claim 15, based on the teachings of ‘336, a skilled artisan will apply a therapeutically effective amount of active ingredients in a topical composition at the desired frequency over a course of treatment per Dascalu. Furthermore, while the exact therapeutic effective amount of the aluminum fluoride/sulfur combination being about 0.2 to 2 grams per day is not disclosed by ‘336, it is generally noted that differences in amounts do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Dascalu has taught colloidal sulfur at 4% and AlF at 0.3%.  Therefore, one skilled in the art would manipulate the amount in grams of elemental sulfur (no water) and AlF according to the desired concentration.  Given that applicant did not point out the criticality of amount of the aluminum fluoride/sulfur combination being about 0.2 to 2 grams per day, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum amounts. NOTE: MPEP 2144.05.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the claims of the instant application and Claims 1-13 of U.S. Patent 9,649,336 B2 are obvious variants and are not patentability distinct.

Response to Arguments:
Applicant traverses the ODP rejection over ‘336 in view of Dascalu and Samuels for the same reasons as the 103 rejections.   
Applicant’s arguments have been considered but are not persuasive. The reasoning have been presented in the response to argument to the 103 rejection above. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616